Title: To George Washington from Major General William Heath, 17 August 1780
From: Heath, William
To: Washington, George


					
						Dear General
						New Port August 17th 1780
					
					The British Fleet under the Command of Admiral Arbuthnot, which was lately at Anchor in Gardners Bay, came to sail the day before yesterday, and yesterday we are informed were off New London. Some Deserters lately from the Fleet, report that Sir Henry Clinton has yet designs against the French Fleet & Army here, and that he will soon make an attempt with 13000 Land Forces; little credit is given to this Report. I believe Admiral Arbuthnot from the superiority of his Fleet wishes to come this way, and has been & still is urgeing it; but that Sir Henry Clinton is very diffident about it. The State of Rhode Island have not raised their Regiment of three months Militia. I have the honor to be With the greatest Respect Your Excellencys Most Obedient Servant
					
						W. Heath
					
				